Case 19-15603   Doc 2   Filed 05/31/19   Entered 05/31/19 10:41:25   Desc Main
                           Document      Page 1 of 5
Case 19-15603   Doc 2   Filed 05/31/19   Entered 05/31/19 10:41:25   Desc Main
                           Document      Page 2 of 5
Case 19-15603   Doc 2   Filed 05/31/19   Entered 05/31/19 10:41:25   Desc Main
                           Document      Page 3 of 5
Case 19-15603   Doc 2   Filed 05/31/19   Entered 05/31/19 10:41:25   Desc Main
                           Document      Page 4 of 5
Case 19-15603   Doc 2   Filed 05/31/19   Entered 05/31/19 10:41:25   Desc Main
                           Document      Page 5 of 5
